         Case 2:19-cr-00274-KJD-NJK Document 14 Filed 07/13/20 Page 1 of 1




1                                     United States District Court

2                                          District of Nevada

3
     United States Of America,                           Case 2:19-CR-00274-KJD-NJK-1
4                   Plaintiff,
                                                         ORDER
5           v.
6    Amir. B. Khan,
7                   Defendant.
8

9           Based on the Defendant’s Second Unopposed Motion for Modification of Probationary
10   Condition and Request for Status Hearing, and good cause appearing: IT IS HEREBY

11   ORDERED that Defendant Amir Khan’s probation be modified as follows:

12          Defendant’s community service condition (Special Condition 7) is to be temporarily

13   suspended for an additional 90-day period. In conjunction with the Defendant’s last request,

14   suspension of this condition expires on November 5, 2020.
            The parties agree to meet and confer before November 5, 2020, to determine whether
15
     further judicial remedies are required;
16
            The Court vacates the current status hearing set for August 11, 2020, at 9:00 a.m.; and
17
            The Court sets a status hearing on November 17        , 2020 at 9:00 a.m. courtroom 4A.
18
            All other conditions of probation remain in effect.
19
            IT IS SO ORDERED.
20
            DATED this ____
                       13th day of July 2020.
21

22
                                                  _____________________________________
23                                                KENT J. DAWSON
                                                  UNITED STATES DISTRICT JUDGE
24

25                                                   5
26
